IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

THADDEUS MCKINNON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5561

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 3, 2016.

An appeal from an order of the Circuit Court for Jefferson County.
Karen A. Gievers, Judge.

Thaddeus McKinnon, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and OSTERHAUS, JJ., CONCUR.